Citation Nr: 0738252	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and E.H.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to 
February 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  Jurisdiction over the claims file 
was subsequently transferred to the St. Petersburg, Florida 
RO.  

The case was most recently remanded in September 2006 for the 
purpose of scheduling a Board hearing.  Such hearing was 
conducted before the undersigned Acting Veterans Law Judge at 
the RO in May 2007.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that the 
symptomatology associated with his service-connected 
depressive disorder is more severe than that contemplated by 
the currently-assigned 50 percent rating.  Before the Board 
can proceed to adjudicate this matter, however, additional 
development is required.

The last VA compensation and pension examination afforded the 
veteran to evaluate his service-connected depressive disorder 
was conducted in January 2003, nearly five years ago.  Since 
that time, the veteran has contended that his psychiatric 
symptomatology has severely worsened.  See Board Hearing Tr. 
at 10.  Recent VA outpatient treatment records likewise 
suggest an increase in the psychiatric symptomatology 
exhibited by the veteran.  At the time of his January 2003 VA 
examination, the veteran maintained full-time employment, 
exhibited some degree of emotional stability, and was 
assigned a Global Assessment of Functioning (GAF) score of 60 
(which is indicative of only moderate difficulty with social 
and occupational functioning).  Since the January 2003 VA 
examination, however, the veteran quit his job in response to 
ongoing conflict with coworkers, including physical 
altercations.  At his recent Board hearing, the veteran has 
also noted experiencing increasingly severe mood swings, 
periods of extreme anger and aggression, and isolating 
himself from family for days at a time.  See Board Hearing 
Tr. at 4-7.  Treatment records from June 2007 also note a GAF 
score of 35 (which is indicative of major impairment in 
several areas such as work, family relations, judgment, 
thinking or mood).  

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Because the most recent VA 
examination of record is nearly five years old, and because 
the record suggests a potential increase in the severity of 
the veteran's service-connected depressive disorder since 
that time, the Board finds that a new examination is 
necessary to reach a decision on the claim.

The Board also notes that in addition to his service-
connected depression, the veteran has also been diagnosed 
with several other psychiatric disabilities, including 
bipolar disorder, a psychotic disorder, and post-traumatic 
stress disorder.  None of these conditions have been service 
connected.  The medical evidence of record does not 
differentiate between the symptomatology associated with the 
veteran's service-connected depression and the symptomatology 
associated with the various other nonservice-connected 
psychiatric disabilities.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For this additional reason, the case 
must be remanded for a medical opinion that differentiates 
between service-connected and nonservice-connected pathology, 
to the extent possible.  If it is not possible to 
differentiate between which symptoms are due to the 
depression and which ones are due to other psychiatric 
disorders, the examiner should indicate such.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected major depression.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should attempt to differentiate 
between the symptomatology associated 
with the veteran's service-connected 
major depression and the symptomatology 
associated with other diagnosed 
psychiatric disabilities, to the extent 
practicable.  If the examiner determines 
that such symptomatology cannot be 
differentiated, the examiner should 
clearly state such in the examination 
report.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  The 
examiner should discuss the veteran's 
level of occupational and social 
impairment, and provide examples of such 
symptomatology.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


